TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00634-CV



                                Ford Motor Company, Appellant


                                                  v.


                                 Tiburcio Ledesma, Jr., Appellee




   FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
        NO. 23,425, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                              CONCURRING OPINION


               I join in the judgment. In light of the Texas Supreme Court’s recent guidance on the

admissibility of expert testimony, Volkswagen of Am., Inc. v. Ramirez, No. 02-0557, 2004 Tex.

LEXIS 1429 (Tex. Dec. 31, 2004), I have reservations regarding the district court’s admission of

some of the expert testimony Ford challenges. See also Gammill v. Jack Williams Chevrolet, Inc.,

972 S.W.2d 713, 727 (Tex. 1998); E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549,

557 (Tex. 1995). However, even under Volkswagen, I agree with the majority that the district court

did not abuse its discretion in permitting Ledesma’s expert Geert Aerts to testify regarding his theory

that uneven u-bolt leg lengths eventually caused Ledesma’s truck axle and driveshaft to separate,

causing the accident.
              Based on this and other admissible evidence in the record, I would conclude that any

error in admitting other expert testimony was harmless and affirm the judgment.




                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: May 5, 2005




                                               2